Appeal by the People from an order of the Supreme Court, Richmond County, entered November 14, 1979, which granted the defendant’s motion to dismiss his indictment. Order reversed, on the law, and indictment reinstated, without prejudice to a renewal of the defendant’s motion on proper papers before another Judge. The court improperly granted the defendant’s motion to dismiss his indictment because there was a failure to give proper notice to the People or fully explore the issues. Hopkins, J. P., Titone, Mangano and Rabin, JJ., concur.